Title: To Thomas Jefferson from Henry Knox, 19 July 1791
From: Knox, Henry
To: Jefferson, Thomas



My dear Sir
July 19. 1791

I have received your friendly note of this morning for which I sincerely thank you. I shall frequently avail myself of your kindness, and I should have done so this day, in order to evince my impressions on the occasion, had I not previously engaged to Mrs. Knox, that I would dine with her being the first time since her late confinement.—I am my dear Sir respectfully and affectionately Yours,

H Knox

